Citation Nr: 0601900	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  00-21 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to service connection for a cardiovascular 
disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1975 to May 1976.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a   May 2000 rating 
decision of the San Diego Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A hearing before a 
hearing officer at the RO was held in October 2000.  The 
veteran failed to report for a Travel Board hearing scheduled 
in July, 2003.  In April 2004 the case was remanded for 
further development.  

The issues of entitlement to service connection for a 
psychiatric disorder and for a cardiovascular disorder are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action on his part is required.


FINDING OF FACT

A chronic foot disability was not manifested in service, and 
it is not shown that any current such disability is related 
to the veteran's service.


CONCLUSION OF LAW

Service connection for a bilateral foot disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication, instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  The appellant 
was provided content-complying notice by an April 2004 letter 
(specifically including notice to submit any evidence in his 
possession).  He was given ample time to respond after 
complete notice was given.    

Regarding the duty to assist, the RO has obtained available 
pertinent medical evidence.  The RO also provided the veteran 
orthopedic and dermatological foot examinations in January 
2001.  [It is also noteworthy that while the Board's April 
2004 remand did not require a VA foot examination, the RO 
apparently arranged for such.  In the November 2004 report of 
a VA cardiology examination, it was noted that the veteran 
was advised to return to the clinic for a "foot disorder 
evaluation."  In response, he stated that he was not 
pursuing a foot disorder claim at that time and asked that 
the examiner submit the examination report absent the foot 
examination.]  The veteran has not identified any additional 
evidence pertinent to his claim.  VA's duty to assist the 
veteran in the development of facts pertinent to his claim is 
met.  He is not prejudiced by the Board's proceeding with 
appellate review of the merits of the claim at this time.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Factual Background

Service medical records reveal that in April 1975 the veteran 
was seen for a blister on his left foot.  On May 1976 service 
separation examination his feet were normal.  

In a July 2000 statement, the veteran indicated that while on 
a ship in service he contracted a foot problem that caused a 
progressively worse foot odor.  As a result his shipmates 
started making fun of him, eventually causing him to lose his 
temper.  A doctor had to come from the infirmary to give him 
a shot to calm him down, and the next day told him that he 
was recommending that the veteran be discharged.  The veteran 
also indicated that his feet still burned like a fire almost 
constantly day or night, and had caused him to lose jobs 
because he could not walk on them at times.  He also had lost 
relationships because of foot odor.

An August 2000 letter from the veteran's wife indicated that 
the veteran's longstanding foot problem began in service and 
caused an offensive odor.  She indicated that the veteran had 
told her that he been subject to harassment in service due to 
the foot condition and this had led him to react violently 
and ultimately resulted in his discharge.  

At his October 2000 local hearing at the RO, the veteran 
testified that he did not know how he contracted his foot 
problem but that it happened while he was stationed in the 
Philippines.  Because he was so embarrassed about the 
problem, he never sought medical attention for it.  He also 
indicated that his foot problem was not related to the 
blisters he had in service as all servicemen got blisters.  

On January 2001 VA orthopedic examination of the feet, the 
diagnoses were suggestion of chronic plantar fasciitis, as 
well as forefoot metarsalgia, generally indicating the 
syndrome of chronic foot strain.  The veteran reported that 
he developed problems with his feet during the last eight 
months of his military service.  He developed a diffuse 
burning sensation in the plantar aspect of his feet and in 
the summer, the skin would become inflamed, bleed, come off 
in chunks and be associated with a foul odor, stinking like 
ammonia.  However, he had never been seen by physician for 
his feet either during or after service.  The foot problems 
would cause holes to wear through in his socks within a week.  
Physical examination showed diffuse tenderness on the plantar 
aspect of the heel and across the metatarsal arch.  The 
plantar aspects of the various metatarsal heads were somewhat 
exaggerated, suggesting a collapse of the metatarsal arch.  
The veteran had some areas of possible dermatologic 
involvement of the plantar aspect of several toes, mainly at 
the bases of the toes.  This suggested that much of the 
problem may have been on a dermatologic basis.  From an 
orthopedic standpoint it appeared that there was some degree 
of disability with functional impairment related to 
activities that required him to be on his feet for prolonged 
periods of time.  Thus activities that require prolonged 
standing or walking were affected.  He also appeared to have 
significant impairment with regard to any activity that 
involved running or jumping.  His impairment was mainly based 
on pain, with some degree of fatigability.  There was no 
indication of any major structural change, other than a hint 
of flattening of the transverse metatarsal arch of the 
forefoot.  

On February 2001 VA dermatologic examination of both feet, 
the diagnosis was chronic tinea pedis.   It was noted that 
the veteran had a 22 year history of persistent rash on the 
feet.  The rash had never been treated with systemic 
medication, and topical over the counter medication brought 
no relief.  Physical examination showed scaling of "all four 
toes" on the right foot and scaling and maceration of the 
third and fourth toes on the left foot.  The plantar surface 
of the feet showed mild erythema but there was no scaling or 
vesicles.  The dorsal feet were clear and the toenails were 
unremarkable.    

In a March 2002 Form 9, the veteran's representative 
indicated that he served on the same class of ship in the 
same time frame as the veteran.  He contended that the 
hygiene standards in the bathing areas were not adequately 
enforced at the time, resulting in high levels of 
fungus/bacteria in the shower stalls, and long hours spent on 
deck in boots in the tropics would aggravate an ongoing foot 
problem, along with the unsanitary conditions in some of the 
ports. 

III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

To prevail on the question of service connection there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West; 13 
Vet. App. 247, 248 (1999). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Here, there is evidence of current foot disability.  The 
January 2001 VA dermatological and orthopedic examinations 
produced diagnoses of tinea pedis and plantar fasciitis and 
forefoot metarsalgia, respectively.  However, such disorders 
were not manifested in service.  The only foot problem noted 
in service was a problem with blisters noted early in service 
(and which resolved and was not noted on separation 
examination).  Furthermore, there is no competent evidence of 
a nexus between any current foot disability and the veteran's 
service.  There is no medical opinion of record that links 
current foot disability to service.  While the veteran 
alleges (and his wife also affirms) that his foot problems 
began in service and have continued to the present day, 
because they are laypersons, their opinions linking any 
current foot disorders to service are not competent evidence.  
"Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The lengthy period of time between service and the 
first clinical notation of the claimed disability postservice 
(here approximately 25 years) is, of itself, a factor 
weighing against a determination of service connection.  See 
Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).  Given that 
there is no competent evidence of chronic bilateral foot 
disability in service or of a nexus between current foot 
disability and service, the preponderance of the evidence is 
against the veteran's claim and it must be denied. 


ORDER

Service connection for a bilateral foot disorder is denied.  


REMAND

November 2004 and July 2005 VA psychiatric examination 
reports showed diagnoses of mixed personality disorder with 
passive aggressive, antisocial and paranoid features and 
depressive disorder not otherwise specified (NOS).  The 
examiner, Dr. M., stated that he believed the veteran 
suffered from depressive disorder and an intermittent 
explosive personality disorder (which was diagnosed in 
service) prior to service.  Notably, since psychiatric 
evaluation was normal when the veteran was examined for 
service entry, he is entitled to a presumption of soundness 
upon entry.  This presumption can only be overcome if there 
is clear and unmistakable evidence that the disability in 
question did exist prior to service and was not aggravated by 
service.  38 C.F.R. § 3.304(b).            

While personality disorders (generally) are not compensable 
disabilities (see 38 C.F.R. § 4.127) service connection may 
be awarded for depressive disorder.  Further development is 
necessary to determine whether such disorder was first 
manifested in service, or clearly and unmistakably pre-
existed service, and was not aggravated therein.

Furthermore, on November 2004 VA cardiac examination it was 
noted that an a current electrocardiogram (ECG) 
interpretation suggested that a posterior infarction should 
be considered.  The examiner did not explain whether such 
finding was indicative of current cardiac disability, and if 
so, whether such disability is related to the veteran's 
service/cardiac findings therein (tachycardia, e.g.).  
Consequently further development of medical evidence is 
necessary.

Accordingly, the case is remanded for the following:

1.  The veteran should be asked to 
identify all providers of psychiatric 
treatment he received prior to service.  
The RO should obtain complete records of 
such treatment.  

2. The RO should arrange for the veteran 
to be examined by a psychiatrist who has 
not previously seen or examined him to 
determine the nature and likely etiology 
of his current psychiatric disability.  
The veteran's claims folder (including 
service medical and service personnel 
records) must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner, if at all possible, should 
provide answers to all of the following 
questions:  A) What is/are the veteran's 
current psychiatric diagnosis or 
diagnoses?  Does he have an acquired 
(Axis I) psychiatric disability?  B) If 
the current psychiatric diagnoses include 
acquired psychiatric disability, is it at 
least as likely as not that such had its 
onset in, or is otherwise related to, the 
veteran's military service?  C) Did any 
acquired psychiatric disorder(s) clearly 
and unmistakably pre-exist service?  If 
so, please identify the evidence clearly 
and unmistakably reflecting pre-
existence.  D)  If acquired psychiatric 
disability pre-existed service, is there 
any clear and unmistakable evidence that 
such was not aggravated by service?  If 
so, please identify the evidence for 
this.  The rationale for all opinions 
given should be explained in detail. 

3.  The RO should also contact the 
November 2004 VA cardiology examiner and 
ask him to review the file, and determine 
whether the November 2004 ECG findings 
reflect current cardiac disability.  If 
further testing or examination is 
necessary to make this determination, the 
examiner should so stipulate and the RO 
should arrange for the additional 
testing.  If the examiner ultimately 
determines that the findings reflect 
current cardiac disability, he should 
provide an opinion as to whether it is at 
least as likely as not that that such 
current cardiac disability is related to 
service (the tachycardia noted therein).  
The examiner should explain the rationale 
for all opinions given.  If the November 
2004 VA examiner is unavailable, another 
VA cardiologist should be asked to 
provide the review/opinions sought.

4.  The RO should then readjudicate the 
remaining claims.  If either remains 
denied, the RO should issue an 
appropriate supplemental SOC and provide 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner. 


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


